—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered January 12, 1993, convicting defendant, upon his plea of guilty, of murder in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 15 years to life and S1h to 1 years, respectively, unanimously affirmed.
Defendant’s claim that his allocution showed that he did not understand the nature of the depraved indifference murder charge to which he was pleading, and that his plea should not have been accepted, is unpreserved for appellate review as a matter of law since he neither moved to withdraw the plea before sentencing nor to vacate the judgment of conviction on that ground (People v Claudio, 64 NY2d 858, 859), and we decline to review the claim in the interest of justice. In any event, were we to review it, we would find that the allocution sufficiently established circumstances evincing depraved indifference to human life and defendant’s understanding thereof. Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Asch, JJ., concur.